947 F.2d 945
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John S. KOCIS, Plaintiff-Appellant,v.Harvey KLORNBLUTH;  Carl Hendricks;  Robert Deaver;  RobertRupert;  Dynatard, Inc., or Dynateria, Inc.;  Marvin Davis;Marian Davis;  Howard Calhoun;  Barry Witlin;  Louis Mirandaor Mirando;  Columbia Security & Transfer;  Sharyne Hubbard;Robert Hoffman;  John and Jane Does, Defendants-Appellees.
No. 91-5354.
United States Court of Appeals, Sixth Circuit.
Nov. 5, 1991.

Before MERRITT, Chief Judge, ALAN E. NORRIS, Circuit Judge, and GODBOLD, Senior Circuit Judge.*

ORDER

1
John S. Kocis, a federal prisoner, appeals a district court judgment dismissing his action for negligence and legal malpractice filed pursuant to 28 U.S.C. §§ 1331(a) and 1332.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, the panel unanimously agrees that oral argument is not necessary.   Fed.R.App.P. 34(a).


2
Seeking damages, injunctive, and declaratory relief, Kocis sued various individuals alleging that the defendants mishandled the transfer and proceeds of the sale of his trucking and equipment business, which consisted of two certificates of deposit, valued at ten million dollars on the date of maturity.


3
After de novo review of the magistrate judge's report and recommendation in light of Kocis's objections, the district court dismissed the action as frivolous pursuant to 28 U.S.C. § 1915(d), finding that neither federal question nor diversity jurisdiction were present with regard to Kocis's claims.   Kocis has filed a timely appeal.


4
Upon review, we conclude that Kocis's complaint lacks an arguable basis in federal law for the reasons stated in the magistrate judge's report and recommendation filed January 11, 1991, as adopted by the district court's order filed March 8, 1991.   See Neitzke v. Williams, 490 U.S. 319, 325 (1989).


5
Kocis's complaint does not satisfy the requirements of either diversity jurisdiction or federal question jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1332.   Negligence and legal malpractice are state common law actions which are properly pursued in the state courts.


6
Accordingly, the district court's judgment is hereby affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable John C. Godbold, Senior Circuit Judge for the Eleventh Circuit Court of Appeals, sitting by designation